           Case 2:16-cr-00100-GMN-DJA Document 433-1 Filed 04/12/21 Page 1 of 1




 1
                            UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA

 3    UNITED STATES OF AMERICA                  Case No. 2:16-cr-00100-GMN-CWH

 4                               Plaintiff,
                                                ORDER GRANTING MOTION TO
 5                                              WITHDRAW ATTORNEY
                                                APPEARANCE
 6    v.

 7    JAN ROUVEN FUECHTENER,

 8                               Defendant.

 9           Intervenor F.A.J.R. Magic Trust and Defendant Jan Rouven Fuechtener

10   (“Fuechtener”) have moved to withdraw the appearance of attorney Zachary Newland

11   in this matter. (ECF ____). The Court, after considering the matter, GRANTS the

12   motion. Mr. Newland’s appearance is hereby WITHDRAWN.

13

14           So ORDERED this ______ day of April, 2021.

15

16

17                                   _____________________________________
                                     UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
